Citation Nr: 1402234	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass or the inland waters of the Republic of Vietnam.

2.  Diabetes mellitus did not have its onset in service or within the first post-service year; and is not otherwise related to service, to include herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  
Regarding the duty to assist, the Veteran's service treatment records and service personnel records have been obtained and considered.  The Board notes that in its June 2012 brief, the Veteran's representative requested that the Board remand the claim so that the VA can review the USS Coral Sea deck logs in order to prove the Veteran's presence inland.  See Appellant Brief at 7.  However, at the July 2013 hearing, the Veteran stated that his captain told him the ship was going inland to DaNang and that it would not be put on the records.  See July 2013 Hearing Transcript, pp 7-8.  Based on the Veteran's statement, the Board finds that a remand to investigate the Veteran's ship's deck logs would prove unfruitful and unnecessarily delay adjudication.  

The Veteran was not afforded a VA examination in regard to his diabetes mellitus claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, a medical examination addressing the Veteran's claim is unnecessary in this case because, even though there is current disability, there is no credible evidence of an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


II.  Service Connection 

Presumptive Service Connection

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2013).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service connection for Type II diabetes mellitus is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.309(e)(2013). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Board finds that the evidence of record, including the Veteran's own statements, and "buddy" statements confirm that he did not serve on the landmass or the inland waterways of the Republic of Vietnam, but rather in Da Nang Harbor and its coastal waters.  Da Nang, however, is not considered an inland waterway, and such service does not entitle the Veteran to the presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas supra; VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.h ("Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.").
The RO requested verification of whether the Veteran served in the Vietnam and/or in the waters offshore through the Defense Personnel Records Image Retrieval System.  The response indicated that they were unable to determine whether or not the Veteran serviced in the Republic of Vietnam.  The response further indicated that the Veteran served aboard the USS Coral Sea which was in the official waters of the Republic of Vietnam on specific dates but the record provided no conclusive proof of in-country service.  The Veteran also submitted four "buddy" statements from sailors aboard the USS Coral Sea who stated that the USS Coral did not dock but was in the Da Nang Harbor.  See June 2010 Statements from D.V., M.F., J.B., and J.B. 

The Board also notes that the Veteran has also referenced an internet article to support his contention regarding his herbicide exposure during his time in Vietnam entitled The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, published by the Blue Water Navy Vietnam Veterans Association.  This report addresses contamination levels in Da Nang Harbor due, in part, to Ranch Hand aircraft spraying of chemical defoliants, and confirmed run-off levels for dioxin and other herbicides in the area were of a higher concentration due to particles being washed down from higher land into streams and rivers, being sprayed from above, and being leaked from airplanes into the harbors and bays that feed into the China Sea.

While the Veteran contends that this report demonstrates that he was exposed to Agent Orange in Vietnam, the findings of the Da Nang Harbor Report and the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on the same 2002 study conducted for the Australian Department of Veterans Affairs which has been noted by the Veteran in this case.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  

The Board also notes the Veteran's submission of another Veteran's Board decision, whose ship was also anchored in Da Nang, granting presumptive service connection for diabetes.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. 
§ 20.1303 (2013).  Unfortunately, the Board decision submitted by the Veteran in this appeal does not add support to a presumption of Agent Orange for the Veteran.
Considering that the Veteran did not serve in the Republic of Vietnam, the Board finds that it may not be presumed that he was exposed to Agent Orange.  By his own statements and his admission, he never served in the Republic of Vietnam.  As such, Agent Orange exposure is not conceded.  

Further, the Board thus finds that that service connection for diabetes mellitus, type II is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a) for chronic diseases.  Competent medical or lay evidence has not been presented showing the onset of any of these disabilities in service, or within the initial post separation year.  In that regard, evidence of diabetes mellitus does not appear until 2006 VA outpatient records - well after the Veteran's June 1969 separation.  

Direct Service Connection 

Regarding direct service connection for diabetes mellitus, type II, service treatment records are entirely silent for any complaints, findings or reference to any endocrine problems.  Moreover, the record also does not include any competent evidence establishing a nexus or relationship between the current diabetes mellitus and any other event, injury, or disease during active service, and neither the appellant nor his representative have presented, identified, or alluded to the existence of, any such opinion.  The Board thus finds that that service connection for diabetes mellitus, type II, is not warranted on a direct basis.


ORDER

Entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure, is denied.  


REMAND

In a February 2011 VA examination, the examiner opined that the Veteran's back condition is "less likely than not related to or caused by his in-service back complaints.  There is at least 10 years between the injury in service and the surgical procedure.  There are no records accounting for that time period."  At the July 2013 hearing, the Veteran stated that he had back complaints continuously after service and both self medicated and took prescription medicine up until his surgery.  He also stated that the medical records from Dr. McGinnis, his former orthopaedic surgeon, are not available because Dr. McGinnis is no longer in practice and his medical records were destroyed.  

The Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection, and may not discredit lay testimony merely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, the Board finds the February 2011 VA examination inadequate for adjudication purposes and remands for a new examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA medical records dating from February 2011 to present.  

2.  Then, schedule the Veteran for a VA examination to evaluate his claim of service connection for a back disorder.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should elicit from the Veteran the onset and history of his back condition.  

The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current back condition is related to his active service, to include May -June 1966 service medical records which indicate back pain after a twisting incident.  For the purposes of this opinion, the examiner should assume that the Veteran's statements of record are competent and credible as to the level and character of his back pain since service.  

A complete rationale must be provided for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


